CONCURRING Opinion.
WATKINS, J.
Taken by themselves, the provisions of the will which dispose of the property of the testatrix, possibly do not amount to a substitution prohibited by law, and same may be considered as alternate or conditional bequests or vulgar substitutions permitted by law. Yet the Code not only prohibits the creation of substitutions, but fidei commissa as well.
The will of Mrs. McOan provides “that during the minority of the grandchildren” the money and property “ given them conditionally (shall) be administered by my friend, Harry H. Hall, and my hus - band,” etc., and not by Harry H. Hall as executor; for it will be observed that, by a separate and distinct clause of the will, Mr. Hall is appointed executor. The two appointments are totally different things. Harry H. Hall, in his individual capacity, is given the administration of the property and authorized to invest its revenues; and in a subsequent portion of the will he is designated as co-executor of the estate of the testator.
With regard to the administration of Mr. Hall,'its direction is that he shall invest the money and values that shall come into his hands “ in good securities and properties, and apply the revenues or so much thereof as may be necessary to the education and support of the grandchildren,” and further that he is “ to administor the same for the benefit of said grandchildren,” etc.
In order to particularly emphasize this bequest, the testatrix declares that she “ expressly exacts as a condition that none of - the property or values given by me to my grandchildren (shall) be ever, in any way, administered during their minority by their mother or her husband.” And, as if to still further fortify this theory of the *170testatrix, the bequest to the grandchildren is predicated upon the legatees “attaining the age of majority^”
From all these provisions of the will, it distinctly appears that the condition which holds the title of the legatee in suspense is so bound up with the administration of the testatrix’ friend, the tenure of which is to continue until the condition is fulfilled at the majority of the fourth, or youngest, grandchild, that the conditional bequest takes on the character of a fidei- commissary substitution, such an administration being, of itself, a fidei-commissum in the sense óf our Code and jurisprudence; a naked trust created by the testator’s will, suspending the property from commerce for a series of years, as well as the revenues.
This idea is greatly strengthened, when it is considered that the beneficiaries under the will are, at the same time, legal heirs of the deceased, and forced heirs to the extent of one-fourth of her estate, and entitled to make claim therefor, independently; and that they do, in fact, attack it on the ground that they are legal and forced heirs.
The will further provides that, in the event of neither of the grandchildren arriving at the age of twenty-one years, the hus - band of the testatrix shall be universal legatee; but, as he died previously to the testatrix, there is m esse no adverse claimant to the grandchildren; therefore, the executor is without right to assert the administration of Mr. Hall in his individual capacity, as a means of defence to the claims of the heirs. In no event has Mr. Hall the right to interpose his right of administration, which was confessedly established for their benefit, as a means of defeating their claim.
Counsel for the executor make this important admission in their brief (the one filed May 18, 1895, p. 16), viz.: “No one else than the children will now get any interest in this estate, whatever the decision of this court may be. No question can arise as to the effect of any substitutions or illegal conditions, until the date when one of the children dies, whether testate or intestate, married or single, with or without children, and before majority. Prior to that contingency, the second of the questions now agitated at bar is purely a moot, or hypothetical one. The real, vital question for the present is, who is to administer the property? ”
But while it is true that no one else than the grandchildren will get any interest in the estate, yet it is equally true that they attack *171the will as null in its entirety, and at the same time assert title to the entire estate, property and revenues; and it can not be denied that, if their attack prove unsuccessful, they will be still entitled to its benefits under the conditions imposed; or, being only partially successful, in securing the avoidance of the part relating to the administration of Mr. Hall, they would be entitled to immediate possession, either as legal or testamentary heirs pendente eonditione.
The will in the Strauss case (Succession of Jacob Strauss, 38 An. 55), designated several asylums as the testator’s universal legatees on the failure of his • grandchildren to arrive at majority, and they were in esse at the date of the decision. In addition, the opinion does not draw any distinction between a substitution and a fidei com-missum, as paragraph one will show.
That part of the argument is rested exclusively upon the theory “ that the practical effect of the feature (of the will relating to the administration) is to vest the usufruct or right of enjoyment of the testator’s estate in his grandchildren, subject to the executor’s' administration, until they shall have reached the age of majority.”
In the first place that statement is not correct in point of fact, because the terms employed in the will are “ my friend Judge E. D. White,” and not “ executor;” and the terms of the will are further to the effect, that his friend Judge White should “invest said amount in good securities, and apply the proceeds to the education and'support of said grandchildren;” while in the McOan will, this phrase has superadded the following, viz.: “ or so much thereof as may be necessary” — thus clearly destroying the applicability of the Strauss case to the McOan will.
The distinguishing feature of the Macias case, 31 An. 127, is that the sole universal legatee named was the granddaughter of the testatrix, and loithout any condition being imposed in respect to the property itself, the terms of the will being, that “ the estate shall be administered by the executor without the intervention of anybody else, until the majority of the granddaughter and universal legatee.”
The court held that not to be an ¡ilegal or impossible condition, and that the heir, or legatee can not divide his acceptance; and, further, that the heir was compelled to accept the legacy with the conditions imposed, or not at all. And, as in that case, the sole effort of the tutor was to rid the minor’s inheritance of that condition, and to place himself in possession, the court held that this could not be one.
*172It must be observed, as quite a significant fact, that the plaintiff did not attach the Macias will as null at all. Taken in this light, the decision in that case is altogether different from the Strauss case, and is not a precedent for the Strauss decision.
Though it is quite evident that the reasoning of the court in reference to the term of the executor (p. 128) is erroneous, and that the decision in Clague’s Widow vs. Clague’s Executors, 13 La. 6, is applicable to the facts stated in the Macias and Strauss cases. And it emphatically declares that “ a disposition by which the property of the estate was to remain in the hands of the executors until the majority of the testator’s children and legatees was a fidei com-missum,” etc.
But the Macias case was peculiarly circumstanced as to its facts, the statement of the court being, viz.: “The condition imposed by a clause in the will — and it does not appear to be an extravagant one —is that said legacy be not placed under the control of one who was the debtor of the testatrix, who disputed the validity of his claim against him,” etc.
And, in view of this clause in the will, the court made this remark, in conclusion, viz.:
“ We, however, consider it admissible' to state that the clause of Mrs. Macias’ will, which excludes from any participation in her affairs the father of her universal legatee, can not prevent him from supervising as tutor, unless his pretended incapacity be judicially ascertained and declared, that branch of the executor’s administration which relates to the interest of the minor in the succession of her grandfather,” etc. (My italics.)
It is apparent from the foregoing that the father of the legatee was personally inimical to the testatrix, and that that expression of the will evidently exerted a decided influence upon the opinion of the court sustaining it; and that the decision would have been different had that clause of the will been omitted. For, in fact, the court restricted the executor’s right of administration to the succession proper, and fully recognized the right of the tutor to supervise “ that branch of the executor’s administration which related to the interest of the minor in the succession of his grandfather,” “ unless his pretended incapacity be judicially ascertained and declared.”
Suppose, however, the incapacity of the tutor had been “judicially ascertained and declared,” what would have been the result? *173Why, of course, another tutor could have been appointed in his place, who would have had the legal right, under that decision, “ to supervise that branch of the executor’s administration which related to the interest of the minors in the succession of her grandfather.”
That this was the purport and object of the decision of the Macias case, fully appears when the decision of the Succession of Foucher, 30 An. 1020, by the same court, in the year previous, is considered.
That decision is predicated upon a will similar in terms to those of the Maeias will, and the tutor of the minors who were legatees, without any condition as to the property bequeathed, demanded of the executors immediate possession of their interest in the estate, “bécause, by the laws of this State, the tutor is alone and exclusively entitled to administer the property belonging to his wards;” and “ that respondents, as the natural tutrices of their minor children, can not be deprived of the administration of their property by the appointment of any special administrators, who are officers unknown to our laws, because the said.disposition creates a trust or fideieommissum, which is prohibited by the laws of Louisiana.”
After premising that “ in France, where this will was written, the law permits the testator to appoint an administrator to minor beneficiaries of the will,” and making mention' of the fact that our Code does not so provide, the court say, viz.: “It is obvious that the testatrix’ * * * intention was that the special administrator should retain the custody of the portions of the minors and administer them during their minority. This was a trust, and it does not differ in any respect from the disposition in Olague’s will, except that the persons charged with the trust in Olague’s will were the testamentary executors,” etc. (My italics.)
And the conclusion of the court was “that the clause of the will of the Marquis de Oircé in question falls within the prohibition of Art. 1520 of the Revised Civil Code,” etc.
But in the opinion in the Macias ease, there is no mention of the Succession of Foucher.
The Maeias decision was further isolated by the present court, through Judge Fenner as its organ, in Succession of Turnell, 32 An. 1221, in which it is referred to thus, viz.:
“ The decisions in the Succession of Macias, 31 An. 127, and McCalop vs. Stewart, 11 An. 106, only applied Art. 1301 of the Code to a ease properly falling under its provisions, as just interpreted by ,” etc. '
*174Vide, also Ventress vs. Brown, 34 An. 456.
This appears more evident when the Succession of Steven, 36 An. 758, is considered, and in which quite a similar bequest was involved. Of it the court, through Judge Poché, say: “The striking feature of ■ the will is the manifest intention of the testator to establish a trust estate, to be held by the executors, and to be preserved by them for other persons, a disposition which has uniformly been treated in our jurisprudence as a fidei commissum, and always held as falling under the prohibition contained in Art. R. C. C. (1507) of the Civil Code.”
And in support of that proposition the opinion cites the following decisions, viz.: Arnaud vs. Tarbe, 4 La. 506; Clague vs. Clague, 13 La. 6; Rachal vs. Rachal, 1 Rob. 115; Ducloslange vs. Ross, 3 An. 432; Succession of Foucher, 30 An. 1017; Beaulieu vs. Ternoir, 5 An. 480.
But there is no mention made of the Macias case.
These cases are in line with other adjudicated cases which are not mentioned. For instance, in Hoggatt vs. Morancy, 10 An. 169, the court said of a similar testamentary bequest, viz.:
“ The tutorship of the minor child'belongs of right to the surviving mother or father. C. C. 268. The disposition of the will which gave the guardianship of Anthony Hoggatt’s children, at his death, to the executors of-the testator, violated this article. In that respect this case resembles that of Clague in 13 Louisiana Reports, above cited.”
The will propounded and interpreted in Percy, Tutor, vs. Provan’s Executor, 15 La. 70, provided that the whole of the testator’s estate be sold and the proceeds thereof invested, “ and that the funds so invested remain under the control of his executors until the age of majority of his son,” etc; and of that provision the court say, viz.:
“ It appears to us perfectly clear that the defendant, Richardson, can not, as executor, keep in his-possession and administer the estate of the minor; this is not one of the powers and privileges given by law to testamentary executors, and any clause in a testament which would extend their powers, in their mere capacity as executors, to keeping the funds of a succession in their hands after they become funeti officio, ought, in our opinion, to be considered not written.”
In the Succession of Cochrane, 29 An. 234, the court said, viz.:
“ If the money had been given to some one charged to keep it *175until the majority of the child, and then to give it to her, this might have been a prohibited fidei commissum, but it would not have been a substitution.” -
This was the condition of our jurisprudence when the Strauss decision was rendered (38 An. 56), and it is only necessary to cite the opening sentences of paragraph one (p. 58) to show its variance in a most essential feature from all decisions which treat of fidei com-missa. They are as follows, viz.: “The charge of a fidei commissum refers to that disposition in the will which subjects the property of the testator to the administration of the testamentary executor until the minor legatees shall have reached the age of majority.
.“Under the provisions of our Oode, a fidei commissum is understood to be a disposition by which the donee, the heir, or legatee is charged to preserve for or return a thing to a third person. R. C. C. 1520.”
The foregoing decisions make it plain that the definition given of a fidei commissum is altogether incorrect. The opinion confounded a substitution with a fidei commissum. The language of the Oode clearly shows this. It is as follows, viz.:
“ Substitutions and fidei commissa are and remain prohibited.
“ Every disposition by which the donee, the heir or legatee is charged to preserve for or return a thing to a third person is null, even with regard to the donee, the instituted heir or legatee.
“ In consequence of this article, the trebellianie portion of the civil Irw, that is to say, the portion of the property of the testator, which the instituted heir had a right to retain, when he was charged with' a fidei commissa or fiduciary bequest, is no longer a part of our law.” R. C. C. (1507) (My italics.)
It is obvious that the second paragraph of that article relates to substitutions, that is to say bequests which provide for two absolute takers of the property of the testator, both of whose titles are derivable from the testator; but the third] paragraph relates to fidei commissa, that is to say “ fiduciary bequests,” with which some one is entrusted by the terms of the will until the happening of some uncertain contingency or event. Indeed the term “ fiduciary bequest ” implies a trust committed and not a title conveyed. If the terms substitution and fidei commissum were not different things, why should both have been by the Oode conjunctively denounced?
In Ducloslange vs. Ross, 3 An. 432, the court say that “ the pro*176hibition of the Code is so general that no particular class of fidei commissa is expected from it.”
Again:
“There is no necessity for explaining the difference between the substitution and the fidei eommissum. It is sufficient to state that they are not identical; for^hough every substitution is a fidei eom-missum, every fidei eommissum is not a substitution.”
The same definition is given in Beaulieu vs. Ternoir, 5 An. 480, and in Duplessis vs. Kennedy, 6 La. 247.
And in Duplessis vs. Kennedy, supra, an important distinction is made between the effect of the two, the substitution annulling the testament, while the fidei eommissum avoids the trust, or fiduciary bequest only.
And in treating this question, the court said in Michel vs. Beale, 10 An. 359, viz.:
“ To have that effect, that of annulling the will, the act of donation must impose on the donee an obligation of possessing for, or returning to another,, the thing which is the object of the donation. In other words, to import the nullity of the whole act, there must not only be a fidei eommissum, but a substitution.”
And what appears to me to be more evidently erroneous is what immediately follows the foregoing quotation from the Strauss case in the same paragraph, viz.:
“The practical effect of that feature of the will,” the one which relates to the power of administration, “is to vest the usufruct, or right of enjoyment of the testator’s estate in his grandchildren, subject to the executor’s administration, until they shall have reached the age of majority, and bequeathed to them the naked ownership of the same at the time they shall reach that age ” (p. 58).
Under the provisions of the Code “ the heir who is instituted under a condition can not accept nor renounce the succession before the condition has happened,” etc. R. C. C. 985 (979). And it further provides that “a succession is acquired by the lawful heir, who is called by law to the inheritance, immediately after the death of the deceased person to whom he succeeds.” R. C. C. 940 (934).
And that article provides that “ this rule refers as well to testamentary heirs as to instituted heirs and universal legatees.” Id. (My italics.) If this were not so, where would the title be during the pendency of the condition?
*177The French law on this subject is very much the same as our own, though less general, for it provides:
“ When, at the decease of the testator, there are heirs to whom one portion of his property is reserved by the law, such heirs are seized absolutely by his death, of all the property of the succession; and the general legatee is bound to demand from them a transfer of the property comprehended in the will.” C. N. 1004.
From these articles it necessarily results, that the succession of Mrs. McOan, devolved upon her grandchildren immediately after her death, subject to the happening of the condition imposed by the will, by which their title as legal heirs may be defeated. The consequence is, that th i limited employment by Mr. Hall, as administrator under the will, of the revenues of the estate of the deceased, during the minority of the legatees, is in no Sense an usufruct, because the estate of the deceased, from which the revenues are to be derived, is the property of the legal heirs of the deceased, and not of another; and the Oode says that usufruct “ is the right of enjoying a thing, the property of which is vested in another.” (My italics.) R. C. C. 525.
Surely neither the Macias decision, nor any other decision, is authority for either of the foregoing propositions.
The theory of the Strauss case is clearly erroneous, sustaining, as it does, the administration of Judge White on the score of an usu-fruct.
On the contrary, the enjoyment of the fruits and revenues of the grandmother’s estate is a faculty of ownership; and so it was in the Strauss case and in the Macias case (R. C. C. 498).
The. attempt in the Strauss case was to separate the right of use and enjoyment from that of ownership by incorrectly styling it the usufruct of the legatee, which is an anomaly in our law.
Certainly, the right of the grandchildren to the fruits depends upon the same conditions as their right to the property. All their rights under the will depend upon the same conditions. To style the use of the fruits to the extent they are necessary for their education and support, an usufruct, in order to maintain Mr. Hall’s administration of the whole for a period of years, is to misinterpret the plain letter of the law and sustain a “ fiduciary bequest,” which is a fidei eom-missum.
It is a well recognized principle that an executor’s seizin is for *178specified* purposes, viz.: The payment of debts and the discharge of special legacies; and when there are neither debts nor special legacies — as in this case — his duties are entirely formal, and the testamentary heirs and universal legatees are entitled under‘the law to discharge him, and to be placed in possession. Succession of Fisk, 3 An. 705; Succession of Baumgarden, 36 An. 49; Succession of Charmbury, 34 An. 26.
“ The heirs can, at any time, take the seizin from the testamentary executor, on offering him a sufficient 'sum to pay the movable legacies and on complying with the requirements of Art. 1013.” R. C. C. 1671.
And this is the law, notwithstanding it is further declared that “ executors shall continue in office until the estate shall be finally woundup” (R. C. C. 1673), the effect of the last article being to deprive an executor of any specific term, and to permit him to remain in office so long as the administration of the estate renders it necessary. Soye vs. Price et al., 30 An. 96; Lynne vs. City of New Orleans, and Manning vs. the same 26 An. 48; Succession of Dunford and Marie Charlotte Reni, his wife, 25 An. 36; Succession of Robert Y. Charmbury, 34 An. 21; R. S. 3673; C. P. 1013.
Can it be seriously contended that the testatrix had the legal right to constitute Mr. Hall an administrator, and confer upon him the power to manage and control her "estates for a long series of years after her death, until the youngest of her grandchildren shall become of full age; and, in the event that neither of them should arrive at the full age of twenty-one years, to absolutely divest the title of any of their children who might be intermediately born, of all interest, in her estate,-and convey it to strangers?
To my mind this is reduetio ad absurdum.
This proposition is combated and completely overthrown by this court in the Succession of Stephens, 45 An. 962, in which the court, through Mr. Justice Breaux, said:
“ A disposition by will in which the property donated is to remain in the hands of the executor until the legatee who has arrived at the age of majority shall be twenty-four years of age can not be c >ntra-distinguished from one that seeks to prohibit the sale, or other exercises of the right of ownership, and is therefore an impossible condition, illegal, and to be reputed not written.”
*179After referring to Succession of Steven, 36 An. 754, the opinion proceeds thus: “We are aware that there may be some difficulty in reconciling the conclusion in the case cited with the ruling in Macias and Strauss cases (31 An. 127, and 38 An. 59), but as the case cited has not been overruled in terms, and is supported by other decisions previously rendered, we feel authorized to rely upon it in this case. * * .*
“The two cases, Macias and Strauss, deflect somewhat from the line of preceding decisions. We will- not discuss the departure. * * * Whatever may be the appreciation of those decisions when the necessity will arise for their consideration, we are confident that the principles announced will not be extended as applying to legatees not under legal disability. The last decisions countenance the creating of a quasi tutorship quoad the legacy. They will have to undergo the test when a question arises involving the interests of minors.”
It is quite obvious that this court seriously questioned the correctness of the Macias and Strauss decisions, and expressly declined to follow them, as did the court in the 36bh of Annuals.
It seems clear to my mind that the ground assigned for the Macias and Strauss decisions disposes of the question, for the reason that they recognize the right of administration in. the executor, and not in the tutor of the minors. And, in law, an executor represents legatees of all ages. Indeed the court in those cases declined to recognize the rights of the minors, and gave the administrator precedence over the tutor.
Applying the doctrine pf the two Stephens cases, that a legatee of full age can not be deprived of possession by an administrator or executor, there is no reason for saying that a legatee who is a minor can be deemed to be in a different situation.
But that question the court decided differently in Soye vs. Price, 30 An. 93, and the correctness of that opinion has been since steadily maintained. For in that ease the court said:
“Notwithstanding the numerous authorities cited by counsel of defendants, from our earlier reports, we think it is now well settled that minors (who are beneficiary heirs of necessity) may come lawfully into the possession of the estate of their deceased parent without there having been any administration thereof”—citing Martin vs. Dupre, 1 An. 239; Balph, Admr., vs. Hoggatt, 2 An. 462; Succession *180of Story, 3 An. 502; Monget, Tutor, vs. Penny, 7 An. 134; Hoover vs. Sellers, 5 An. 180; Hair & Labusan vs. McDade, 10 An. 584; State vs. The Heirs of W. R. Leckie and His Sureties, 14 An. 641.
“These cases clearly recognize the right of the natural tutor of minor heirs of the deceased, in the absence of opposition, to take possession of the estate in his capacity as tutor, and to administer i*1 as other property of his ward for their benefit. -The possession of the tutor is the possession of the minor,.and all his acts are in the name and on behalf of his wards.”
All the cases I have collated herein declare that under the terms of the Oode a tutor has the absolute right to administer the property of his wards, and that it is out of the power of a testator to deprive him of it.
And in each of the following cases this court has decided that the provision of a will which directs an executor or other person to administer the property of the testator’s estate during the minority of the legatees, is a fidei eommissum, and consequently null, viz.:
Clague vs. Clague, 3 La. 6; Percy vs. Provan, 15 La. 70; Hoggatt vs. Morancy, 10 An. 169; Succession of Foucher, 30 An. 1020; Succession of Will Steven, 36 An. 750.
Reference is made in defendants’ briefs to the case of Calvert vs. Boulemet, 46 An. 1134, as sustaining their position. But the will in that case only involved the date of payment of an abso ute special legacy, and is somewhat like the Macias case. For the opinion in its opening statement says: “ The will originally gave to the minors without condition or qualification, the amount of the legacy * * * The codicil further directed the legacies to be administered by the testatrix for the benefit of the minors, until their majority, or emancipation. The executrix was the wife as well as the universal legatee.'” She qualified, administered the estate, filed and had her final account homologated, herself placed in possession and finally discharged. Subsequently, the tutrix of the minor children demanded of the discharged executrix the payment of the special legacies which had been bequeathed to them, and the defence was that she was entitled to retain and keep possession, notwithstanding her discharge, being universal legatee.
And in sustaining the defendants’ theory, the court said, in explanation, that it “ reached this conclusion the more readily, in view of the great solicitude exhibited by the testator on this point — i. e., *181that no payment of their legacies should be made until the majority or emancipation of the minors, and until then should be held and administered by his executrix,” she being at the same time surviving widow of the testator, and his universal legatee in possession of his entire estate.
The minors being special legatees, and that, too, upon the happening of an eventual condition, the discharged executrix was merely their debtor of a debt not yet due.
But, in this case, we are dealing with no universal legatee; the one designated in the will having died prior to the death of the testatrix.
The difficulty with the McCan, as with the Strauss will chiefly is, that there is no absolute taker for the property, at all; and by the several conditions which the former imposes, the property is to be administered by a stranger, for a long term of years, and the rights of legal or forced heirs may be thereby ultimately divested.
Indeed the argument of couns 1 for the executors is that the legal heirs are without right to either the property or its revenues, pendente eonditione. If that be true, both must remain under the administrator’s control, with tbe faculty of preserving same for and returning them to the conditional heirs, or the State ultimately.
In the meanwhile, the right of sale, and all other “ exercises of ownership ” would be suspended indefinitely, and thus, in effect, a prohibited substitution accomplished.
And to this effect are all the decisions of this court.
In Clague’s Widow vs. Clague’s Executors, 13 La. 5, and which has been followed since with unanimity in all subsequent cases, tbe court said:
“ A disposition by which the property of the estate is to remain in the hands of the executors until the majority of the testator’s children, one of whom is under ten years of age, can not be distinguished from one that would author ze the executors to preserve for or return the estate to them, at the period of the majority of the children and heirs.
“Such a disposition is indeed a fidei commissum or trust, which the law forbids” (La. Code, 1507).
But it must be observed that such is not tbe course of decision by the French court, because the law of France is different; and in Rachal, Tutor, vs. Rachal, 1 Rob. 115, this court very clearly out*182lines the distinction which exists between our law and that of Prance as follows, viz.:
“ The clause under consideration would be valid under the Oode Napoleon, the provisions of which are less rigorous than ours on the subject of substitution.” It contains an exception authorizing substitutions in favor of the grandchildren of a testator or the children of his brothers and sisters. Code Napoleon, Arts 1048-1049.
“ It is well known that most of the provisions of the new, as well as of the old Oode,were borrowed from the Oode Napoleon, and the presumption is that the framers of the Oode of this State would have expressly retained the exception, if such had been their intention. Instead of doing so they have made the prohibition a general one, and we can not make a distinction which is not found in the law.”
And in Ducoslange vs. Ross, 3 An. 432, the court further defined that distinction thus:
“It is quite possible that the donation under consideration might not be considered a substitution, according to the doctrine of authors who have discussed the subject with reference to the provisions of the Oode of Napoleon. But the difference between the two Oodes on the point does not enable us to avail ourselves of the benefit of their lights in determining on the matters before us.
“By the Napoleon Oode, Art. 896, substitutions are, in general terms, prohibited, with several exceptions, however, which are expressly reserved ; but ftdei commissa, are not prohibited; on the contrary, so far from being abolished, they are maintained, and their recognition is considered as resulting from Art. 967 of the Oode.”
And for the sake of precision I will reproduce the articles cited:
“Every disposition by which the donee, the heir appointed or the legatee, shall be charged to preserve and render to a third person, shall be null even with regard to the donee, the heir appointed and the legatee.” C. N. 896.
“Every person shall be at liberty bo dispose by will, either under the title of appointment of an heir, or under the title of legacy, or under any other denomination proper to manifest his will. C. N. 967. (My italics.)
But it further provides an express exception in favor “of dispositions permitted in favor of grandchildren of the donor or testator, or the children of their brothers and sisters.” C. N. 1048 et seq.
*183And the French Code further declares that “ He who shall make the dispositions authorized by the preceding articles shall be allowed to nominate in authentic form, by the same aet or by a later one, a guardian charged with the execution of such dispositions,” etc. C. N. 1055.
It is apparent that the court correctly stated that the French law was different from ours, and it is likewise apparent why our jurisprudence differs from that of France.
Under the provisions of our Code a testator can not appoint a guardian or administrator, “ charged with the execution of dispositions” in favor of minor legatees, because they specifically prohibit fidei commissa and trusts; and Mrs. McCan was without power to designate Mr. Hall as an administrator to take the property of her estate into possession and preserve it for the legatees pendente conditione.
In the Clague case the court used this pertinent language, viz:
‘ ‘ It is true that this provision of the will” — that relating to the executor’s administration of the minors’ shares in the property bequeathed — “ does not tend to alter the general order of descents, which is believed to be one of the grounds of the prohibition; but is liable to another evil, or'inconvenience no less great, which is, that it ties up property for a length of time in the hands of individuals and places it out of the reach of commerce.”
That opinion precisely describes the situation of this case.
After having made a most careful and painstaking examination of all adjudicated cases, and read all the briefs with care, I have reached the deliberate conclusion that the decision of the Strauss case in respect to the administration of the property bequeathed was erroneous, and that it is not supported by any decision of this court. The consequence is that the will of Mrs. McCan, can not be sustained, as to the administration of Mr. Hall, predicated as in is, exclusively on that case. To rest a decision of this court on that case is in my opinion to change the current of our jurisprudence, prior thereto and since; and violate the plain provisions of the Code.
For this reason I concur in the opinion of the majority of the court.
McEnbry, J., dissents.